Citation Nr: 1714267	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-44 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back strain.

2.  Whether new and material evidence has been received to reopen a claim for an acquired psychiatric disorder, claimed as bipolar disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to December 1977 and from April 1978 to April 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although a Veteran claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  The Court reasoned that a Veteran does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for bipolar disorder specifically, the Board notes that the Veteran has been diagnosed with and has sought treatment in the past for other acquired psychiatric disorders.  The Board therefore finds that, pursuant to Clemons, the Veteran's claim for bipolar disorder is more accurately characterized as one for any acquired psychiatric disorder.  23 Vet. App. at 1.

The newly reopened issue of an acquired psychiatric disorder on the merits are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  An unappealed December 2005 rating decision denied claims for service connection for a back strain and an acquired psychiatric disorder, claimed as bipolar disorder.

2.  Following the December 2005 rating decision, the Veteran did not submit any evidence until the November 2009 claim to reopen. 

3.  New and material evidence has not been received since the last final denial with regard to entitlement to service connection for a back strain.

4.  The additional evidence, received more than a year after the December 2005 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision denying service connection for a back strain and an acquired psychiatric disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence received since the last final denial on the issue of service connection for a back strain is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Evidence received since the December 2005 rating decision is new and material to reopen service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  38 C.F.R. § 3.159(c)(4)(iii).  Therefore, any question as to the adequacy of a VA examination is moot prior to reopening of the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Inasmuch as the determination below reopens the claims of service connection for a back strain and an acquired psychiatric disorder, there is no reason to belabor the impact of VA's duties to notify and assist on the claim to reopen, since any error in notice content or timing or in the duty to assist on that aspect of the claim is harmless.

Analysis

Claims for service connection for a back strain and an acquired psychiatric disorder, were originally denied in a December 2005 rating decision based on a finding that there was no nexus between the Veteran's military service and his current disabilities.  The Veteran did not appeal this decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.

Although the RO reopened these claims in a December 2011 Supplemental Statement of the Case, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. §§ 7104, 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Back Strain

The Board finds that the Veteran has not submitted new and material evidence regarding his back strain since the December 2005 rating decision denying service connection.  At a September 2011 Decision Review Officer (DRO) hearing, the Veteran testified as to the continuity of his back strain.  However, the Board notes that this evidence (see e.g., October 1998 treatment note) was already considered in an April 1999 rating decision and therefore has been of record since the time of the December 2005 denial.  The Veteran's assertion of continuity of symptomatology thus relates to already established fact. 

In addition, although the Veteran underwent a VA examination in October 2011, the examiner provided an opinion stating that the Veteran's back strain was not related to service.  Therefore, even though the evidence is new and material to the Veteran's claim for service connection for a back strain, the October 2011 examiner's negative nexus opinion does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the standards under 3.156(a) are not met and the Veteran's claim for service connection for a back strain is not reopened.  Shade, 24 Vet. App. at 110 (2010).

Acquired Psychiatric Disorder 

Regarding the Veteran's acquired psychiatric disorder, the Board finds that there has been new and material evidence received since the December 2005 rating decision denying service connection.  At the September 2011 DRO hearing, the Veteran testified that he received treatment from Dr. G. beginning in the mid-1980s.  The Veteran also stated that Dr. G opined that the Veteran's acquired psychiatric disorder resulted from his in-service experience.  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513 (1992).  This evidence was not of record at the time of the December 2005 rating decision and is material to establishing a nexus between the Veteran's service and his current acquired psychiatric disorder.  Therefore, the Board finds that the additional evidence is new and material to reopen service connection for an acquired psychiatric disorder, claimed as bipolar disorder.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a back strain, the appeal is denied.

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, claimed as bipolar disorder, is reopened; to this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, may be granted on the merits de novo.  The Board finds that further development is necessary prior to appellate review.

During the September 2011 DRO hearing, the Veteran indicated that he received treatment from Dr. G. beginning in the mid-1980s.  The Veteran also stated that Dr. G opined that the Veteran's acquired psychiatric disorder resulted from his in-service experience.  As the earliest records for psychiatric treatment in the electronic record are from the 1990s, the Board finds that the treatment records from Dr. G have not been associated with the electronic record.  Therefore, further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

In addition, the Veteran was not afforded a VA examination or medical opinion for his claim of entitlement to service connection for an acquired psychiatric disorder.  The Board finds that there is sufficient evidence of an in-service event related to the Veteran's claimed acquired psychiatric disorder, warranting VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the Veteran's statement during the September 2011 DRO hearing indicates that there are records establishing a nexus to service.  Furthermore, a May 2015 VA treatment record indicates that the Veteran possibly suffers from PTSD based on experiences during military service, which further supports that the Veteran's acquired psychiatric disorder may be associated with his service.  Therefore, the Board also finds that a VA examination opinion should be obtained to determine the nature of the Veteran's acquired psychiatric disorder.  

Furthermore, although the Veteran has not indicated in any way that he is receiving Social Security Administration (SSA) benefits or that his claim for a back strain renders him unemployable, the Board finds that with regards to his acquired psychiatric disorder, there is evidence in the record indicating that the Veteran hasn't worked for 15 years.  See August, 2015, October 2015 VA Psychiatry Treatment Note. Therefore, the Board finds that the RO should request SSA records, if any, on remand.

Finally, the electronic record reflects that the Veteran receives VA treatment.  The most recent VA treatment records are from October 2015.  Therefore, any the updated VA treatment records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from October 2015 onward.  

2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim, including any private treatment records following proper VA procedures, to include, if any, treatment records from Dr. G from the 1980s onwards (See September 2011 DRO hearing).  Any responses to these requests should be recorded and associated with the electronic record.

3.  After completing the requested development, afford the Veteran a VA examination with an appropriate expert to determine the precise nature his acquired psychiatric disorder.  The examiner must review the Veteran's electronic records, including this Remand.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  

The examiner should confirm whether the Veteran currently has a diagnosed psychiatric disorder.  

The examiner should also answer the following questions:

a)  Does the Veteran have a diagnosis of PTSD under DSM-5?

b)  If the answer to (a) is yes, then is it as least as likely as not (50 percent probability or greater) that PTSD is related to any incident of military service?

c)  For any psychiatric diagnoses other than PTSD, including anxiety and depression, is it as least as likely as not (a 50 percent probability or greater) that the Veteran's disability began in service or is otherwise related to a disease, event or injury in service.

In addition, the examiner should consider the pertinent evidence, to include:

a)  September 2011 DRO hearing transcript;

b)  May 2015 VA Social Work treatment record, and corresponding PTSD checklist; and

c)  Statements from the Veteran's ex-wife, brother, and two friends

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

4.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


